  Case: 1:17-md-02804-DAP Doc #: 1019 Filed: 10/03/18 1 of 2. PageID #: 24795



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION




 IN RE: NATIONAL PRESCRIPTION                         Case No. 1:17-md-02804-DAP
 OPIATE LITIGATION


 _____________________________________ NOTICE OF APPEARANCE OF
                                           ADDITIONAL COUNSEL
 This Document Relates to:
 County of Bowie v. Purdue Pharma, L.P.,
 No. 5:17-cv-00168, from the U.S. District
 Court for the Eastern District of Texas


 ND Ohio MDL Member No. 1:17-op-45159


                NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, Jack Walker of Martin Walker, P.C., and hereby file this Notice of

Appearance of Additional Counsel for Plaintiffs, COUNTY OF BOWIE, in the referenced civil

action. The undersigned respectfully requests to be added as an attorney to be noticed so that he

may receive copies of all filing in this cause.



                                                  Respectfully submitted,




                                                  The Arcadia Theater
                                                  121 N. Spring Avenue
                                                  Tyler, Texas 75702
                                                  (903) 526-1600 Telephone
                                                  (903) 595-0796 Telefax
                                                  jwalker@martinwalkerlaw.com

NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL                                                Page 1
  Case: 1:17-md-02804-DAP Doc #: 1019 Filed: 10/03/18 2 of 2. PageID #: 24796




                                            BY: /s/ John F. (Jack) Walker, III
                                                    JOHN F. (JACK) WALKER, III
                                                    Bar No. 00785167
                                                    REID WM. MARTIN
                                                    Bar No. 13098986

                                            ATTORNEYS FOR PLAINTIFF


                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 3rd day of October, 2018 a true and correct copy of the
foregoing document was served on all parties by using the CM/ECF system in accordance with
the Federal Rules of Civil Procedure.


                                                    /s/ John F. (Jack) Walker, III
                                                   JOHN F. (JACK) WALKER, III




NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL                                               Page 2
